Citation Nr: 1113297	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-39 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for disability of the shoulders, to include arthritis (shoulder disability).

2.  Entitlement to service connection for a disability of the right groin.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from June 1972 to August 1973.  

This case, which originally included the issues of entitlement to an evaluation in excess of 20 percent for service-connected low back disability and entitlement to a compensable evaluation for service-connected pseudofolliculitis barbae of the face and neck, comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case is currently with the RO in Baltimore, Maryland.

A May 2010 rating decision granted an increased rating of 40 percent for service-connected low back disability, based on clear and unmistakable error, effective January 7, 2008; this rating decision also granted an increased rating of 10 percent for service-connected pseudofolliculitis barbae of the face and neck, effective January 26, 2005.  A letter was sent to the Veteran's representative on November 4, 2010 requesting clarification as to whether the Veteran wished to continue with his appeal on these increased rating issues or wished to have them withdrawn.  Based on a modified VA Form 646, Statement of Accredited Representative in Appealed Case, that was dated on November 16, 2010 and did not include these issues, it was concluded in a VA Memorandum dated November 19, 2010 that the increased rating issues were withdrawn.  38 U.S.C.A. § 20.204 (2010).


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for disabilities of the shoulders and right groin; and he has otherwise been assisted in the development of his claims.

2.  The Veteran's statements that he currently has bilateral shoulder and right groin disabilities due to service are not competent.

3.  The Veteran does not currently have a shoulder disability that is causally related to service.

4.  The Veteran does not currently have a right groin disability that is causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for a right groin disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in September 2005, prior to adjudication, that informed him of the requirements to establish entitlement to service connection.  



In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter.  

Although the Veteran was not provided a letter that specifically discussed effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), he has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Moreover, as the claims for service connection for shoulder and right groin disabilities are being denied, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal despite any inadequate notice because the denial renders the content of the notice moot.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained on the service connection issues on appeal, none is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met, as will be discussed below, a VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

The medical evidence does not reveal any complaints or findings of a shoulder or right groin disability in service or for many years after discharge.  There is also no evidence indicating that there may be a nexus between a current condition and service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analyses of the Claims

The Veteran seeks service connection for should and right groin disabilities.  He has contended that he injured his shoulders and right groin in service when he fell from a missile carrier.  Because the postservice evidence does not show complaints or findings of a chronic shoulder or right groin disability until several years after discharge, the preponderance of the evidence is against the claims and the appeal will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's service treatment records reveal that he was hospitalized at Walter Reed Army Medical Center in March 1973 from the Psychiatric Outpatient Department with the diagnosis of hysterical conversion reaction.  He said that he had fallen off of a missile trailer bed in October 1972, resulting in trauma to the low back and right leg.  Medical evaluations in December 1972, including neurologic and orthopedic, did not show any evidence of organic disease.  

Medical Board Proceedings in May 1973 reveal that the Veteran was considered medically unfit for further service because of hysterical neurosis, conversion type, manifested by low back, right groin and right leg pain.  The examiners found no organic basis for the Veteran's complaints - indeed, he was noted to have "severe conversion symptoms."  Examiners also noted that although the Veteran perceived that the in-service accident was responsible for his physical symptoms, "he had no awareness of his contribution to the problem."  He was referred to the Physical Evaluation Board for separation for the military.  Although the Physical Evaluation Board noted abnormalities of the Veteran's lower extremities and musculoskeletal system, military medical examiners found noted "pain, functional in character."  

A November 1973 rating decision granted service connection for hysterical neurosis, conversion type, manifested by low back, right groin and right leg pain, without objective evidence of organic disease, and assigned a 10 percent rating effective August 28, 1973.

Arthritis of the right shoulder was diagnosed in VA treatment records dated in November 1998.  VA treatment records for February 1999 reveal a one year history of bilateral shoulder pain, and the assessments were rotator cuff syndrome and bicepital tendonitis.  It was reported in July 2000 that the Veteran had substantial muscular spasm in the lower back and "tigh" muscles, greater on the right.  The Veteran complained of bilateral shoulder pain in October 2001.  

Private X-rays of the right shoulder in October 2002 were interpreted as normal.  An MRI of the shoulder in December 2004 revealed tendinopathy of distal supraspinatus and infraspinatus.  

When examined by VA in January 2008, the Veteran said that he developed shoulder pain in the 1980's and was told that he had arthritis and a torn rotator cuff.  He received a local injection in the left shoulder and physical therapy.  X-rays of the right shoulder showed degenerative arthritis.  Degenerative arthritis of the shoulders was diagnosed.  It was noted that the degree of symptoms and limitation of motion found was not consistent with the extent of degenerative arthritis seen on X-rays.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

While the Veteran is competent to report his symptoms involving the shoulders and right groin, he is not competent to report that he has arthritis of the shoulders due to service.  Laypersons are not competent to provide evidence in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  There is no competent medical evidence in this case which links the Veteran's disorders to military service.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board has considered the Veteran's contentions in this case.  While the Veteran contends that he has bilateral shoulder and right groin disability due to service injury, he is not competent to provide an opinion on the etiology of a disability such as arthritis.  Arthritis of the shoulders was not shown until many years after service discharge, and the Veteran said on evaluation in January 2008 that he developed shoulder pain in the 1980's, which is several years after discharge.  There is no medical evidence on file linking the Veteran's arthritis of the shoulders to service.  Moreover, the Veteran has not contended that his shoulder arthritis is due to service-connected low back disability; and there is no medical evidence of a etiological connection between the shoulder arthritis and the low back disability.  Consequently, service connection for shoulder disability is denied.

With respect to the claim for a right groin disability, despite the Veteran's complaints of groin pain, which is part of his service-connected hysterical neurosis, there is no diagnosis on file of an objective right groin disability.  The law holds that pain does not, by itself, without a diagnosed or identifiable underlying malady or condition, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001).  In the absence of competent evidence (medical diagnoses) of this nature, the threshold requirement for substantiating his claim of service connection is not met.  Consequently, service connection for a separate right groin disability is also denied.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claims denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a shoulder disability is denied.

Service connection for a right groin disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


